Citation Nr: 0844245	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether the reduction of the disability rating for chronic 
lumbosacral strain from 40 percent to 10 percent, effective 
November 1, 2004, was proper.

2. Entitlement to a disability rating in excess of 10 percent 
prior to January 5, 2007 for chronic lumbosacral strain.

3. Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain.

4. Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder .

5. Entitlement to a disability rating in excess of 10 percent 
for irritable bowel syndrome.

6. Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).

7.  Entitlement to extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for chronic lumbosacral strain.

8.  Entitlement to extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for post-traumatic stress disorder 
(PTSD).

9.  Entitlement to extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that reduced the veteran's 
disability rating for chronic lumbosacral strain from 40 
percent to 10 percent, effective November 1, 2004.  It also 
comes from a December 2005 rating decision that denied 
increased disability ratings for PTSD, currently 30 percent 
disabling, and IBS, currently 10 percent disabling, and 
denied a TDIU.  The veteran perfected timely appeals of these 
decisions to the Board.

In an April 2007 decision, the RO granted an increased rating 
for chronic lumbosacral strain from 10 percent to 20 percent 
effective January 5, 2007.  Because a disability rating of 20 
percent does not represent the maximum rating available for 
chronic lumbosacral strain, and because it does not cover the 
entire appeals period, the propriety of the ratings remains 
an issue for appellate review.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The issues of entitlement to a TDIU and entitlement to extra-
schedular consideration for chronic lumbosacral strain, PTSD, 
and IBS are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. After the veteran was notified at his latest address of 
record of the rating action proposing the reduction of his 
disability rating for chronic lumbosacral strain from 40 
percent to 10 percent, no pertinent additional evidence 
showing that compensation payments should be continued at 
their present level was received by VA within 60 days.

2. Prior to November 8, 2006, the veteran's chronic 
lumbosacral strain does not approximate forward flexion of 
the thoracolumbar spine less than 60 degrees, or, the 
combined range of motion of the thoracolumbar spine not less 
than 120 degrees, muscle spasm or guarding severe enough to 
result in an abnormal gait, or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

3. Beginning November 8, 2006, the veteran's chronic 
lumbosacral strain approximates forward flexion of the 
thoracolumbar spine less than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not less than 120 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4. The veteran's chronic lumbosacral strain does not 
approximate forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

5. The veteran's PTSD has for the appeals period been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to symptomatology 
such as depressed mood, anxiety, suspiciousness, 
hypervigilance, panic attacks occurring weekly or less often, 
chronic sleep impairment, anger, irritability, and some mild 
memory loss.

6. The veteran's IBS more closely approximates moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress, than severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1. The reduction of the disability rating for chronic 
lumbosacral strain from 40 percent to 10 percent, effective 
November 1, 2004, was proper, and restoration of the 40 
percent disability rating is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2008).

2. The criteria for a disability rating in excess of 10 
percent prior to November 8, 2006 for chronic lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243, Plate V (2008).

3. The criteria for a disability rating of 20 percent 
beginning November 8, 2006 for chronic lumbosacral strain 
have been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243, Plate V (2008).

4. The criteria for a disability rating in excess of 20 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, Plate V (2008).

5. The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).

6. The criteria for a disability rating in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, December 2003, February 2005, March 2005, and 
April 2008 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the types of evidence necessary to 
establish entitlement to an increased disability rating and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Also, the veteran was initially notified of the RO's proposed 
reduction for chronic lumbosacral strain in a rating decision 
dated in May 2004.  The Board finds that this rating decision 
and its accompanying letter complied with the provisions of 
38 C.F.R. § 3.105(e) (2008), which require notification of 
the proposed reduction in evaluation, a statement of the 
material facts and reasons for such reduction, and an 
opportunity to submit evidence within 60 days to show that 
compensation payments should be continued at their present 
level.  The RO has complied with the procedural due process 
requirements provided for in 38 C.F.R. § 3.105(e).  It should 
also be pointed out that the reduction, taken within less 
than five years from the award of the 100 percent rating, is 
not governed by the provisions of 38 C.F.R. § 3.344 (a)-(b) 
regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) 
(2008).

Furthermore, adequate VCAA notice for an increased rating 
claim requires that: (1) VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The veteran was sent this notice with respect to each of his 
increased rating claims in the April 2008 letter.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision.  In such situations, the appellant has a right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
VCAA-compliant notice was issued to the veteran by April 
2008.  Thereafter, he was afforded an opportunity to respond, 
and the AOJ then subsequently reviewed the claim and issued 
Supplemental Statements of the Case to the veteran as 
recently as May 2008.  Thus, the Board finds that the veteran 
was not prejudiced by any inadequate notice, and that there 
is no reason to believe a different result would have been 
obtained had the error not occurred.  See Pelegrini, 18 Vet. 
App. 112; see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, State Disability Determination examinations, VA 
medical treatment records, VA compensation and pension 
examinations, a Social Security Administration (SSA) Notice 
of Decision, lay statements submitted on the veteran's 
behalf, and written statements from the veteran and his 
representative.

In November 2008, the veteran submitted additional evidence 
of an SSA Notice of Decision to the Board, accompanied by a 
written waiver of initial RO review.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The Board notes that the SSA records 
relating to the Notice of Decision were not requested or 
received by VA.  However, the evidence cited in the Notice of 
Decision is evidence associated with the claims folder, and 
the SSA Notice of Decision does not indicate that any medical 
records used in the SSA determination have not been 
associated with the claims folder, with the exception of the 
veteran's testimony at his SSA hearing.  However, the 
Administrative Law Judge summarized the evidence of such SSA 
hearing relevant to the SSA determination in the Notice of 
Decision.  See Robinette v. Brown 8 Vet. App. 69, (1995).  
Therefore, the Board finds that remand for such SSA records 
is not warranted.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Propriety of Reduction of a Disability Rating

The veteran argues that the reduction of the disability 
rating for chronic lumbosacral strain from 40 percent to 10 
percent, effective November 1, 2004, was not proper.

VA has promulgated procedures for its offices to follow where 
a reduction in evaluation of a service-connected disability 
is warranted.  Where the lower evaluation would result in a 
reduction or discontinuance of compensation payments being 
made, the RO is to prepare a rating proposing the reduction 
that sets forth all material facts and reasons.  The 
beneficiary, in this case the veteran, is to be notified at 
his latest address of record of the contemplated action and 
furnished detailed reasons for the reduction, and is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action is to be taken and the award 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e); see 38 
U.S.C.A. § 5112(b)(6).

In June 2004, the veteran was provided a rating proposing 
that the evaluation of his chronic lumbosacral strain be 
reduced from 40 percent disabling to 10 percent disabling.  
The proposed rating set forth all material facts and reasons 
for the reductions.  Specifically, the proposed rating stated 
that the evidence showed considerable improvement in the 
range of motion of the veteran's low back on his most recent 
April 2004 VA examination, when compared with his previous 
July 2003 VA examination.  The decision noted that previously 
flexion of the low back was limited to 30 degrees, showing 
severe loss of motion of the back, while the recent VA 
examination showed flexion now limited to 70 degrees, showing 
slight loss of motion of the spine.  The rating proposal 
furthermore notified the veteran that under previous criteria 
for rating diseases and injuries of the spine, a 40 percent 
evaluation was assigned for severe limitation of motion, but 
that effective September 26, 2003, the criteria for rating 
diseases and injures of the spine was changed, and a 40 
percent evaluation was assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, and currently 
the veteran's chronic lumbosacral strain did not meet the 40 
percent criteria for rating diseases and injuries of the 
spine under either criterion.  The rating proposal moreover 
explained that VA was proposing to reduce the veteran's 
evaluation to 10 percent disabling, and provided the rating 
criteria for a 10 percent disability rating for lumbosacral 
strain. 

The veteran was then given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, but no additional 
evidence was received within that period.  Final rating 
action was taken in a September 2004 rating decision, and the 
veteran's award was reduced.  Thus, pursuant to 38 C.F.R. 
§ 3.105(e), the RO properly reduced the disability rating for 
chronic lumbosacral strain from 40 percent to 10 percent.

The Board notes the existence of VA medical treatment records 
from February 2004 to September 2004, which were not 
associated with the claims folder at the time of the 
September 2004 rating decision that reduced the veteran's 
disability rating.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

However, such VA medical treatment records do not relate to 
treatment of back or provide evidence of the current 
condition of the veteran's service-connected chronic 
lumbosacral strain.  Thus, such records do not constitute 
additional evidence to show that compensation payments should 
be continued at their present level under 38 C.F.R. 
§ 3.105(e).

Accordingly, the reduction of the disability rating for 
chronic lumbosacral strain from 40 percent to 10 percent, 
effective November 1, 2004, was proper, and restoration of 
the 40 percent disability rating is not warranted.

The Board notes the provisions of 38 C.F.R. § 3.344 (a)-(b) 
regarding the stabilization of disability evaluations.  
However, as the disability rating at issue in this case had 
not been continued for at least 5 years at the same level, 
such provisions do not apply.  See 38 C.F.R. § 3.344(c).

III. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent prior to January 5, 2007 for chronic 
lumbosacral strain, a disability rating in excess of 20 
percent for chronic lumbosacral strain, a disability rating 
in excess of 30 percent for PTSD, and a disability rating in 
excess of 10 percent for IBS.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A. Chronic lumbosacral strain

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Beginning September 26, 2003, lumbosacral or cervical strain 
is rated under DC 5237, and thus is rated according to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran was afforded a VA 
examination in April 2004.  On examination, the veteran 
reported that he missed about 30 days of work a year.  On 
examination of the spine, the veteran reported chronic low 
back pain.  Range of motion was noted to be from 0 to 70 
degrees of flexion, where the veteran stopped.  It was noted 
that he could go a few more degrees with increased pain.  
Extension was from 0 to 5 or 10 degrees, with no significant 
pain.  Lateral flexion was 0 to 20 degrees with pain at 20 
degrees, and rotation was 0 to 20 degrees, with pain at the 
end of the moments.  It was noted that the veteran did not 
have a significant amount of motion from where he had onset 
of pain to where he could not have any movement at all, and 
that there was an area where he started having pain and that 
he could not move much more.  It was noted that the veteran's 
decreased activities were related to pain and were not to 
weakness or endurance.  The veteran was diagnosed as having 
chronic back pain with limitation of motion. 

September 2004 private magnetic resonance imaging (MRI) study 
of the lumbar spine showed mild degeneration and concentric 
bulging of the fifth lumbar disc without stenosis or 
protrusion, and mild concentric bulging of the fourth lumbar 
disc without stenosis.  

October 2004 VA medical treatment notes indicate that the 
veteran complained of low back pain feeling worse and going 
up to the mid part of the back.  The veteran reported pain in 
the low back feeling like a sharp burning.  He also reported 
that he missed a couple of days of work, that the pain varied 
and got worse as the day went by, that prolonged sitting made 
it feel worse, and that he could sit for an hour before he 
had to get up.

November 2004 VA medical treatment records indicate that the 
veteran presented for evaluation of lower back pain.  The 
veteran reported that his pain was in the lower back, was a 
sharp pain that stayed in his back, and was made worse by 
cold weather, sitting for a long time, and heavy lifting.  
Straight leg testing was negative.  On testing of flexion, 
the veteran was noted to almost be able to touch his toes, 
there was full extension, and lateral bending was intact.  
Lasegue's test, Gaenslen's test, and Faber test bilaterally 
were all noted to be negative.  Gillet test was positive on 
the right side, sensation was intact to pinprick and light 
touch, and reflexes were within normal limits in the upper 
and lower extremities.  The veteran was diagnosed as having 
chronic low back pain and MRI result positive for a mild L4 
and L5 disc bulge.

A February 2005 Disability Determination Services medical 
examination indicates that on physical examination, the 
veteran's gait was observed and felt to be normal, he could 
do tandem walking without loss of balance, he could bend at 
most 70 to 80 degrees anteriorly at the waist, he could squat 
a full squatting posture while maintaining the erect back 
posture and assume the erect position, and he was able to sit 
in a chair, put on his shoes, and tie them unassisted by the 
examiner.  The veteran was diagnosed as having posttraumatic 
back pain.  

On February 2005 Disability Determination Services 
psychological evaluation, the veteran was noted to have 
nothing unusual about his posture, gait, or movements.

The veteran was afforded another VA examination in April 
2005.  At the time of examination, the veteran reported that 
he worked as a street maintenance person, that this work was 
very physically demanding, and that riding on trucks that did 
not have enough back supports eventually made the pain in his 
back so bad on a daily basis after work that he had to stop 
working in November 2004.  He stated that he was currently 
missing a lot of work.  On examination, the veteran's posture 
and gait were normal.  The veteran was noted to guard his 
back on lying and getting back up but there was no noted 
radiation of pain on movement, no muscle spasm, and mild 
tenderness of the L1 through L2 area.  There was no 
ankylosis.  On range of motion testing, flexion was to 60 
degrees with pain, extension was to 20 degrees with pain, 
left and right lateral were to 30 degrees with pain, and left 
and right rotation were to 25 degrees with pain.  It was 
noted that range of motion was limited by pain, but that 
there was no fatigue, weakness, lack of endurance, or 
incoordination noted.  There was pain after repetitive use.  
There was no intervertebral disc syndrome.  On neurological 
examination of the lower extremities, the veteran's motor 
function was normal, sensory examination showed decreased 
sensation to the left lower leg in a nondermatomal 
distribution, which in the examiner's opinion was not related 
to intervertebral disc syndrome since it occurred 
circumferentially all around the leg and foot.  X-rays of the 
lumbosacral spine were noted to be negative.  The veteran was 
diagnosed as having chronic lumbar strain.  It was noted that 
the veteran reported aggravating his back recently at a job, 
that he had degreased range of motion of the lumbar spine and 
no intervertebral disc syndrome.

January 2006 VA MRI of the lumbar spine showed lumbar spinal 
canal within normal limits, significant annular bulges not 
seen, and herniations of the nucleus pulposus absent.  The 
veteran was diagnosed as having MRI of lumbar spine within 
normal limits.  

July 2006 VA medical treatment record indicates that the 
veteran continued to have pain in his back.  On examination, 
there was pain with lateral side bend in the lumbar area, 
nontender to palpation at lower back.

The veteran was afforded another VA examination on November 
8, 2006.  On examination, the veteran reported that pain was 
elicited by physical activity and stress and relieved by 
anti-inflammatory and pain medications, and that he was able 
to function with medication.  He also reported incapacitation 
50 times over the past year, for a total of 70 days.  The 
veteran reported functional impairment of ability to stand, 
lift, walk and run for extended periods of time.

On physical examination, the veteran was noted to have had 
normal posture and gait with positive slight limp favoring 
his right lower extremity, with the veteran requiring a cane 
for ambulation secondary to complaints of low back and leg 
pain.  Inspection of the spine reveled normal position of the 
head, spine symmetrical in appearance and motion, and 
curvatures of the spine within normal limits.  It was noted 
that there was no intervertebral disc syndrome with nerve 
root involvement noted.

On examination of the thoracolumbar spine, there was no 
evidence of radiation of pain, positive lower lumbar 
paraspinal muscle spasms noted, negative tenderness, and 
straight leg raise negative bilaterally.  The lumbar spine 
was not in any fixed position or ankylosis.  Lumbar range of 
motion showed flexion decreased to 40 degrees, and extension, 
right and left lateral flexion, and right and left rotation 
decreased to 20 degrees, with these limitations secondary to 
pain.  After repetitive use, there was evidence of pain, 
fatigue, weakness and lack of endurance without evidence of 
incoordination, with the major functional impact of pain, and 
additional limitation in degrees noted to be zero.  
Neurological examination showed normal motor and sensory 
function, deep tendon reflexes at the knees and ankles were 
2+ and equal bilaterally.

The veteran was afforded another VA examination in January 
2007.  On examination, the veteran reported that when he had 
a flare up of pain he was unable to work because of the pain 
with prolonged standing and walking, and that his wife helped 
him with dressing.  He also reported incapacitating episodes 
as often as four times per month which lasted for one day, 
that over the past year he had had 50 incidents of 
incapacitation for a total of 50 days, and that the 
functional impairment he claimed he back was significant 
enough to prevent him from working, dressing himself, or 
lifting over the last year.  On examination, the veteran's 
posture was within normal limits, gait was abnormal with a 
slow, shuffling gait, and the veteran did not require an 
assistive device for ambulation.  On examination of the 
thoracolumbar spine, there was no evidence of radiation pain 
on movement, muscle spasm was absent, there was tenderness 
noted on examination from the midthoracic paraspinals muscles 
distally on both sides, there was negative straight leg 
raising testing on the right and left, and there was no 
ankylosis of the lumbar spine.  Range of motion was noted to 
be to 40 degrees, with pain occurring at 30 degrees, 
extension was to 20 degrees, with pain occurring at 20 
degrees, right lateral flexion was to 30 degrees with pain 
occurring at 20 degrees, left lateral flexion was to 30 
degrees with pain occurring at 0 degrees, right rotation and 
left rotation were to 30 degrees, with pain occurring at 20 
degrees.  It was noted that the joint function of the spine 
was additionally limited after repetitive use by pain and 
fatigue, with pain the major functional impact, that the 
veteran was not additionally limed after repetitive use by 
weakness, lack of endurance or incoordination, and that that 
pain and fatigue additionally limited joint function by 0 
degrees.  Inspection of the spine revealed normal head 
position with symmetry in appearance, symmetry of spinal 
motion with normal curvatures of the spine.  There were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The examiner commented 
that the veteran had a chronic low back strain that he 
subjectively claimed limited his activities to the extent 
that he was unable to work, and often required assistance 
dressing.  It was noted that he was able to dress and disrobe 
with some difficulty, that he had lost some sensation in the 
right lower leg that did not follow a peripheral nerve or 
nerve root problem, that there was some proprioceptive 
coordination deficits that were less likely as not associated 
with his back pain, and that he should have a neurological 
work up to look at a peripheral neuropathy source of 
symptoms.

After reviewing the record, the Board finds (1) that the 
veteran's chronic lumbosacral strain does not more closely 
approximate the criteria for a 20 percent disability rating 
than those for a 10 percent disability rating, prior to 
November 8, 2006, (2) that beginning November 8, 2006, the 
veteran's chronic lumbosacral strain approximates the 
criteria for a 20 percent disability rating, and (3) that the 
veteran's chronic lumbosacral strain does not more closely 
approximate the criteria for a 40 percent disability rating 
than those for a 20 percent rating.

First, prior to prior to November 8, 2006, the veteran's 
chronic lumbosacral strain does not approximate forward 
flexion of the thoracolumbar spine less than 60 degrees, or, 
the combined range of motion of the thoracolumbar spine not 
less than 120 degrees, muscle spasm or guarding severe enough 
to result in an abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
On April 2004 examination, the veteran had 70 degrees of 
flexion, with a few more degrees with increased pain, 
extension was from 0 to 5 or 10 degrees, with no significant 
pain, and lateral flexion and rotation were to 20 degrees 
with pain at the end of the moments.  November 2004 VA 
medical treatment records indicate that on testing of 
flexion, the veteran was almost able to touch his toes, and 
the February 2005 Disability Determination Services medical 
examination indicates that on physical examination, he could 
bend 70 to 80 degrees anteriorly at the waist.  On April 2005 
VA examination, the veteran's posture and gait were normal, 
flexion was to 60 degrees with pain, extension was to 20 
degrees with pain, left and right lateral were to 30 degrees 
with pain, and left and right rotation were to 25 degrees 
with pain, with range of motion limited by pain but not 
fatigue, weakness, lack of endurance, or incoordination. 

In short, even considering additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's flexion was repeatedly noted to be 
above, forward flexion of the thoracolumbar spine was 
consistently measured as at least 60 degrees, combined range 
of motion of the thoracolumbar spine was never measured to be 
less than 120 degrees, and no muscle spasm or guarding severe 
enough to result in an abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis was noted, with gait and posture noted to be normal.  
Thus, for the period prior to November 8, 2006, a disability 
rating in excess of 10 percent for chronic lumbosacral strain 
is not warranted.

Second, a disability rating of 20 percent is warranted 
beginning November 8, 2006.  On November 8, 2006 examination 
of the thoracolumbar spine, there was positive lower lumbar 
paraspinal muscle spasms noted, lumbar range of motion showed 
flexion decreased to 40 degrees, extension right and left 
lateral flexion, and right and left rotation were also 
decreased to 20 degrees, secondary to pain, and additional 
limitation in degrees after repetitive use was noted to be 
zero.  Also, the veteran was noted to have had normal posture 
and gait with positive slight limp favoring his right lower 
extremity, and the veteran requiring a cane for ambulation 
secondary to complaints of low back and leg pain.  In light 
of this evidence, beginning November 8, 2006, the veteran's 
chronic lumbosacral strain approximates forward flexion of 
the thoracolumbar spine less than 60 degrees, or, the 
combined range of motion of the thoracolumbar spine less than 
120 degrees, with muscle spasm or guarding severe enough to 
result in an abnormal gait.  Thus, a disability rating of 20 
percent under DC 5237 is warranted for this time period.

Third, the veteran's chronic lumbosacral strain does not more 
closely approximate the criteria for a 40 percent disability 
rating because the veteran's disability does not approximate 
either forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  On November 8, 2006 VA examination, the 
lumbar spine was not in any fixed position or ankylosis, 
flexion was to 40 degrees, and extension, right and left 
lateral flexion, and right and left rotation were to 20 
degrees, with these limitations noted to be secondary to 
pain.  On January 2007 VA examination of the thoracolumbar 
spine, muscle spasm was absent, there was no ankylosis of the 
lumbar spine, and range of motion was noted to be to 40 
degrees, with pain occurring at 30 degrees, and joint 
function of the spine additionally limited after repetitive 
use by pain and fatigue by 0 degrees, with pain the major 
functional impact.  Thus, the veteran's flexion has not been 
noted to be limited to 30 degrees or less.  

The Board notes that on January 2007 VA examination, it was 
noted that pain began at 30 degrees.  However, the Board 
finds that even considering this, as well as all other 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or other such factors not 
contemplated in the relevant rating criteria, the veteran's 
lumbosacral strain does not approximate flexion limited to 30 
degrees or less.  First, although the veteran's pain was 
noted to begin at 30 degrees on January 2007 VA examination, 
flexion was not limited to 30 degrees.  Also, on November 8, 
2006 VA examination, three months prior to the January 2007 
VA examination, it was noted that the veteran's pain limited 
him to 40 degrees of flexion.  The findings on these VA 
examinations, taken into consideration with all of the 
evidence of record, indicate a disability picture of chronic 
lumbosacral strain that more closely approximates forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, than either forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Thus, a 
disability rating in excess of 20 percent for chronic 
lumbosacral strain is not warranted.

The Board also recognizes the veteran's reports on November 
2006 VA examination of incapacitation 50 times over the past 
year, for a total of 70 days, and his reports on January 2007 
VA examination of incapacitating episodes as often as four 
times per month lasting for one day and 50 incidents of 
incapacitation for a total of 50 days over the past year.  
However, in addition to the fact that the record reflects 
repeated notations that the veteran does not have 
intervertebral disc syndrome, there are no records of any 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest and treatment prescribed 
by a physician.  Thus, the record does not reflect 
incapacitating episodes for VA rating purposes under DC 5243, 
including incapacitating episodes have a total duration of at 
least 4 weeks but less than 6 weeks during a 12-month period, 
and a disability rating in excess of 20 percent under DC 5243 
for incapacitating episodes is not warranted.

B. PTSD

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

November 2003 to January 2006 VA medical treatment notes 
indicate that the veteran reported persistent arousal, 
irritability, panic attacks, intrusive thoughts, social 
isolation, sleep disturbance, anger control problems, and 
hypervigilance.  The following was consistently noted: the 
veteran was appropriately groomed; he was guarded but 
cooperative; he was alert and fully oriented; his speech was 
of normal rate and volume; his thoughts were rational and 
goal-directed; there was no indication of psychosis; his mood 
was depressed, with restricted affect; he had no suicidal or 
homicidal thoughts; and his judgment and insight were 
intact/unimpaired.

The veteran was provided a VA examination in April 2004.  At 
the time of examination, the veteran reported that he had 
spells of agitation one to two times a week but was usually 
able to work, and heard unidentified sounds that were 
worrisome about one time per week.  It was noted that he 
worked full time.  The veteran also reported insomnia, 
hypervigilance, being easily agitated, being unable to 
socialize, flashbacks, and panic attacks.  It was noted that 
he had no history of violence and had never assaulted anyone, 
that he had no history of suicidal attempts, and that he was 
able to maintain full-time employment and care for and 
enjoyed his family, but that he less desired abilities to 
socialize and enjoy friends.

On mental status examination, the veteran was appropriately 
dressed, facial expression was appropriate, eye contact was 
good, and he had no abnormal motor activities.  Rate, pitch, 
volume, and clarity of speech was good.  His mood was 
euthymic, affect was appropriate, flow of ideas was 
uninterrupted and quality of associations was good.  Content 
of thought was appropriate, he had somatic concerns, but not 
to an unusual degree.  He denied having suicidal or homicidal 
thoughts.  He admitted paranoia and distrust of most people.  
He had an unaccounted for, unidentified general noise 
occurring which concerned him at the time, and flashbacks 
with visual scenery of traumatic events.  Stream of 
consciousness was good, his orientation was good for time, 
person, place, and situation, and his ability to concentrate 
was good.  Memory was good for intermediate, recent, and 
remote, his general fund of knowledge was adequate, ability 
to abstract was fair, judgment was good, insight was good, 
and attitude towards examiner was appropriate.

The veteran was diagnosed as having PTSD, and given a Global 
Assessment of Functioning (GAF) score of 70.  The VA examiner 
noted that the veteran had been able to be rather reclusive 
and still get along with co-workers and other people while at 
work, and enjoy his family and use hobbies to increase his 
quality of life, but that his quality of life was certainly 
lessened due to his inability to trust others and to enter 
into friendships outside the family.  The examiner also noted 
that the veteran's prognosis was good without a good 
treatment, and that some future deterioration was probable 
without adequate treatment.

On February 2005 Disability Determination Services 
psychological evaluation, the veteran was noted to be 
respectful and socially appropriate, not to make good eye 
contact with the examiner, to have a normal affect, and to 
have nothing unusual about his posture, gait, or movements.  
The veteran reported that he did not like to leave his house, 
that he used to be a more sociable person but now stayed in 
the house quite a bit, and that he washed dishes, cooked, 
talked to one or two people, went out to eat with his wife, 
and was very self-conscious about seeing people that he knew.  
On mental status examination, the veteran was oriented, 
denied having any psychotic thoughts then or ever, and 
reported that when he saw anything that reminded him of 
combat, it bothered him greatly.  The veteran also reported 
that he avoided crowds, did not trust anybody, and felt that 
people were out to hurt him.  It was noted that he verbalized 
quite well, was articulate, and that speech was normal.  The 
veteran was given a Beck Depression Inventory-II and scored 
in the range of moderate to severe depression.  The veteran 
reported that he had never had suicidal thoughts, but 
reported feelings of sadness, pessimism, past failure, loss 
of pleasure, self-criticalness, crying spells, feelings of 
agitation, lack of interest, indecisiveness, feelings of loss 
of energy, unusual sleeping, irritability, having appetite 
less than usual, concentration difficulties, tiredness and 
fatigue.  He also reported panic attacks occurring 
infrequently, about twice a month.  It was noted that the 
veteran's thinking was coherent and focused.

On cognitive functioning testing, the veteran was given a 
Bender-Gestalt test, and it was noted that he complained 
about problems with memory.  His abstract thinking ability 
measured by proverb interpretation was fair, and his social 
reasoning was measured as fair.  His immediate memory was 
average and recent memory was adequate.  His insight 
regarding his mental problems was good and judgment appeared 
to be good.  

The examiner noted that the veteran suffered from PTSD, did 
not like to be around other people and reported that he could 
not handle the stress of crowds in dealing with the public.  
The veteran was noted to be able to understand, retain, and 
follow simple instructions.  It was noted that he may have 
had difficulty sustaining attention to perform routine, 
repetitive tasks in a 8 to5 job, because of his physical 
problems and back problems, irritable bowl syndrome, as wells 
as psychological problems, including his depression, PTSD, 
and anxiety.  It was noted that he would have difficulty 
getting along with fellow workers and supervisors because of 
his mental status, and that it would be difficult for him to 
tolerate the stress and pressures associated with day to day 
work activities.  It was also noted that he was able to avoid 
such dangers as violence.

The veteran was given another VA examination in April 2005.  
On examination, the veteran appeared to be a reliable and 
cheerful historian.  His thought and speech were goal-
directed, and he was oriented in all spheres.  Memory 
function was good, mood and affect were blunted, he denied 
being suicidal or homicidal, and there was no evidence of 
psychosis, mania, or compulsive thinking.  Fund of knowledge, 
abstracting ability, mathematical calculating, insight, and 
judgment were good.  The veteran was diagnosed as having 
PTSD, and was given a GAF score of 55.

A January 2006 VA medical treatment note indicates that the 
veteran was seen as a result of severely elevated scores on 
the Beck Depression and Hopelessness Scales indicating that 
he was significantly depressed.  On examination, he did not 
appear to be significantly depressed or suicidal, and he 
denied being depressed or suicidal, but admitted to some 
anxiety.

February 2006 VA psychology outpatient notes indicate that 
the veteran presented as depressed and quiet with blunted 
affect, that he was appropriately and casually attired, and 
that he was guarded and slow to engage in conversation but 
participated more as the interview progressed.  The veteran 
and his wife reported that the veteran had been having 
trouble with memory in the past two to three years, including 
losing track of items around the house, writing bad checks 
due to mixing up dates, forgetting what he went to the store 
for, and forgetting what he was saying in mid-sentence during 
conversations.  The veteran reported depression with 
extremely poor sleep, moderate anxiety and high anger with 
verbal dyscontrol.

Cognitive tests showed scores within normal limits, except 
for attention, which was mildly impaired.  Ability to 
concentrate and abstract were within normal limits, and 
overall results suggested intact cognition and lack of 
organicity.  Mood and personality tests indicated severe 
depression and severe sense of hopelessness.  It was noted 
that the veteran tended to be guarded, moody, and very 
isolative, perhaps to a schizoid level, that under stress he 
retreated and regressed due to being overwhelmed, and that he 
may develop somatic symptoms beyond verified medical ones.  
He was noted to have poor judgment and difficulty thinking 
things out effectively, and to be moody, irritable, and 
distrustful of others.  It was noted that he may show 
delusions or feelings of unreality and have difficulty 
differentiating between fantasy and reality, and that 
psychotic behavior was possible.  It was also noted that 
emotional apathy and guilt from perceived failures was likely 
to exacerbate depression, that he was deficient in social 
skills and preferred to be alone and withdrew, that he had 
little insight into his behavior and motivation, that 
compliance was likely to be continual problem, and that his 
anger outbursts may have been fueled by misinterpretations 
and ineffective coping.

March 2006 VA treatment notes indicate that the veteran 
complained of being depressed and anxious, of having an 
irritable mood, social isolation, recurring intrusive 
thoughts, recurrent nightmares, flashbacks, hypervigilance, 
memory problems, avoidance, relationship problems with 
others, and dissociative issues.  The veteran reported that 
he wanted to work but that his mood and PTSD symptoms 
worsened when he was around other people, and he denied 
lethal ideations and psychotic symptoms.  On mental status 
examination, the veteran was neatly dressed and cooperative, 
psychotic symptoms were not present, the veteran was 
depressed, affect was appropriate, and insight and judgment 
were unimpaired.

April 2006 to June 2006 VA treatment notes indicated that the 
veteran continued to complain of PTSD and depressive symptoms 
impairing social, family, and occupational functioning.  He 
was noted to be guarded but cooperative, to have rational and 
goal-directed thoughts, to have subdued and somewhat 
depressed mood with congruent affect, and to have intact 
judgment and insight.  He did not verbalize suicidal or 
homicidal thoughts.  He was noted to be attentive and 
cooperative, to have full range of affect, to have coherent 
and relevant speech and well-organized thoughts, and to make 
good eye contact.  

The veteran was given another VA examination in January 2007.  
On examination, it was noted that the veteran's primary 
current complaint related to irritability.  He reported that 
he stopped working three years before, that he had worked for 
10 years for the city, and that he had had a verbal conflict 
with a supervisor that he was worried would escalate into a 
physical fight.  The veteran asserted that he could not work 
around people and was unsure whether he would feel 
comfortable working by himself.

On mental status examination, it was noted that the veteran 
was quiet and seldom made eye contact, that he looked 
straight ahead, that he was considered to be a truthful and 
reliable historian but was uncertain about specific dates and 
ages, that speech and thought processes were goal-directed, 
and that there was no evidence of psychomotor abnormality.  
The veteran was oriented in all spheres and memory function 
was good, with no memory dysfunction elicited.  Mood and 
affect were blunted.  The veteran was not acutely suicidal, 
homicidal, psychotic, manic, obsessive or compulsive, there 
was no specific history of psychosis, and the veteran was not 
considered to be an acute risk to himself or anybody else.  
Fund of knowledge, abstracting ability, mathematical 
calculating ability, insight and judgment were good, and the 
veteran recognized that he suffered from multiple symptoms of 
PTSD.

The VA examiner opined that the veteran suffered from PTSD to 
a mild degree.  The examiner also opined that the veteran was 
capable of performing work, although it was likely he would 
continue to have clashes with coworkers and colleagues after 
an unspecified amount of time, and that he was able to 
perform work in isolation, as he was cognitively capable of 
performing work.  It was noted that he may have other 
complicating medical problems that might affect his capacity 
to work, but that, from a mental point of view, he was 
capable of working.  The veteran was diagnosed as having 
chronic mild PTSD, and given a GAF score of 60.  It was noted 
that the veteran was able to follow directions and attend to 
his own activities of daily living.

The examiner also stated that the veteran persistently re-
experienced traumatic events by feeling as if the traumatic 
events were recurring and having recurrent recollections and 
distressing dreams about them.  The examiner furthermore 
stated that the veteran persistently avoided stimuli 
associated with the trauma including restrictive range of 
affect, feelings of detachment from others, and markedly 
diminished participation activities.  It was noted that the 
veteran had persistent symptoms of increased arousal 
manifested by difficulty falling and remaining asleep, 
irritability, exaggerated startle response, and 
hypervigilance.  The examiner also stated that the 
disturbance had caused significant impairment in the 
veteran's social functioning for many years.

The veteran submitted an SSA determination dated in August 
2008.  The determination indicates that the veteran had not 
engaged in substantially gainful activity since November 
2004, and that the veteran had the severe impediments of 
depression and PTSD.  The SSA Administrative Law Judge (ALJ) 
indicated that at an SSA hearing, the veteran stated that he 
had not worked since 2004 because of PTSD, that the had 
violent tendencies, that he underwent treatment with a 
psychiatrist and counselor on a monthly basis as well as 
medication, that he got into physical fights while working, 
that he had had a recent fight with a police officer, and 
that there was also a report of a confrontation with 
neighbor, but that he had not been charged with assault.  The 
ALJ noted that the veteran had sleep disturbance, decreased 
energy, difficulty concentrating, hallucinations, delusions, 
and paranoid thoughts.  The ALJ also found the at the 
veteran's PTSD and depression resulted in moderate limitation 
in restriction of activities of daily living, and marked 
difficulties in maintaining social functioning, and marked 
difficulties in maintaining concentration, persistence, or 
pace in the completion of tasks in a timely manner.

The veteran also submitted statements from his wife dated in 
January 2006.  The statements indicate that the veteran did 
not get along with anybody, and that the veteran had no 
social life and had to quit working, in part due to PTSD.  
They also indicate that the veteran had mood swings, trouble 
sleeping, personal hygiene problems, panic attacks, memory 
problems, and flashbacks, and that he was mistrustful and 
heard and saw things.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent disability rating under DC 9411 than those 
for a 30 percent disability rating.

The veteran's PTSD does not approximate occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Medical findings of the veteran's affect have varied from 
normal, to restricted, to blunted.  However, his affect has 
consistently been noted to be appropriate and congruent to 
his mood, which has predominately been noted to be depressed.  
Depressed mood is a symptom listed in the criteria for a 30 
percent rating under DC 9411, and the Board thus finds the 
veteran's affect to be consistent with symptomatology 
approximating a 30 percent rating for PTSD.

Circumstantial, circumlocutory, or stereotyped speech has 
never been noted.  Rather, the record reflects normal speech, 
normal rate and volume of speech, and that the veteran has 
verbalized well.

The veteran has been noted to suffer from anxiety and panic 
attacks.  However, such panic attacks have been noted to 
occur infrequently, about twice a month, and there is no 
indication that the veteran suffers panic attacks more 
frequently than once a week.  Both anxiety and panic attacks 
occurring once a week or less are symptoms listed in the 
criteria for a 30 percent rating under DC 9411.

The veteran and his wife have reported that he has had 
trouble with memory, including losing track of items around 
the house, writing bad checks due to mixing up dates, 
forgetting what he went to the store for, and forgetting what 
he was saying in mid-sentence during conversations.  However, 
the medical evidence does not reflect impairment of short- 
and long-term memory to the extent of retention of only 
highly learned material and forgetting to complete tasks.  In 
this regard, memory function on examination has been noted to 
be good, average, or adequate, with no memory dysfunction 
elicited.  Moreover, the Board notes that mild memory loss, 
such as forgetting names, directions, or recent events, is 
symptomatology that is explicitly contemplated in the 
criteria for a 30 percent disability rating under DC 9411.

February 2006 VA psychology outpatient notes indicate that 
the veteran had poor judgment and difficulty thinking things 
out effectively.  However, despite this one examination 
report, the predominant evidence of record indicates 
unimpaired judgment and unimpaired abstract thinking, and 
does not reflect difficulty in understanding complex 
commands.  Thinking has repeatedly been noted to be coherent, 
focused, rational and goal-directed.  Abstract thinking has 
repeatedly been noted to be fair, normal, or good.  Also, 
with the exception of the February 2006 VA psychology 
outpatient notes, insight and judgment have consistently been 
noted to be unimpaired or good.

Disturbances of motivation have been observed in the medical 
record, to the extent that the veteran has consistently been 
noted to have a euthymic or depressed mood.  However, again, 
depressed mood is a symptom listed in the criteria for a 30 
percent rating under DC 9411.  The medical evidence does not 
indicate disturbance of mood or motivation reflecting the 
severity of disability contemplated in a 50 percent rating 
under DC 9411. 

The record also contains evidence of some difficulty in 
establishing and maintaining effective work and social 
relationships.  On February 2005 Disability Determination 
Services psychological evaluation, the veteran was noted to 
have difficulty getting along with fellow workers and 
supervisors because of his mental status.  The veteran and 
his wife reported that he avoided people and crowds and was 
not social, and that he had depressive symptoms impairing 
social, family, and occupational functioning.  The findings 
of the August 2008 SSA ALJ included that the veteran had 
marked difficulties in maintaining social functioning.

However, while the Board acknowledges such evidence, the 
record reflects that the veteran's difficulty with respect to 
work and social relationships is contemplated in the criteria 
for a 30 percent disability rating under DC 9411, which 
includes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  The Board furthermore notes that on 
April 2004 examination, the veteran indicated that he was 
able to care for and enjoy his family, though he less desired 
abilities to socialize and enjoy friends, and that the 
veteran had been able to be rather reclusive but still get 
along with co-workers and other people while at work and 
enjoy his family, though his quality of life was lessened due 
to his inability to trust others and to enter into 
friendships outside the family.  Moreover, even considering 
the difficulty the veteran and his wife have reported in his 
ability to establish and maintain effective work and social 
relationships, the Board finds that the veteran's disability, 
considered as a whole, which includes the symptomatology 
discussed above, still more closely approximates the criteria 
for a 30 percent disability rating under DC 9411 than those 
for a 50 percent disability rating. 

Thus, in light of the above, the Board finds that the 
veteran's PTSD does not approximate the criteria of a 50 
percent disability rating under DC 9411, but rather more 
closely approximates the criteria for a 30 percent rating.

The Board notes that some reported symptomatology in the 
record relates to criteria for disability ratings in excess 
of 50 percent under DC 9411.

First, the veteran has consistently reported symptoms of 
agitation and irritability, and has occasionally reported 
anger outbursts.  The record also reflects that on one 
occasion he reported that he had had a verbal conflict with a 
supervisor, which he worried would escalate into a physical 
fight.  Impaired impulse control such as unprovoked 
irritability with periods of violence is symptomatology 
listed in the criteria for a 70 percent disability rating 
under DC 9411.

However, although the veteran's PTSD has been productive of 
irritability, such anger or irritability has not been shown 
to be to the level of severity of the 70 percent criteria.  
Impaired impulse control and periods of violence are not 
reflected in the record.  Rather, it has been noted that the 
veteran has had no history of violence and has never 
assaulted anyone, that the veteran has been able to avoid 
such dangers as violence, and that he has not been considered 
to be an acute risk to himself or anybody else.

The Board recognizes the findings of the SSA ALJ, and that 
SSA decisions are pertinent evidence, though not controlling 
for purposes of VA adjudications.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993).  The SSA ALJ found that the 
veteran had violent tendencies, that he got into physical 
fights while working, and that he had had a recent fight with 
a police officer and a confrontation with a neighbor.

However, the record does not support these findings of 
violent tendencies.  On April 2004 VA examination, it was 
noted that the veteran had no history of violence and had 
never assaulted anyone.  On February 2005 Disability 
Determination Services psychological evaluation, it was noted 
that the veteran was able to avoid such dangers as violence.  
On January 2007 VA examination, it was noted that while the 
veteran reported having had a verbal conflict with a 
supervisor that he was worried would escalate into a physical 
fight, the veteran was not considered to be an acute risk to 
himself or anybody else.  There is no other indication of 
periods of violence or violent confrontations involving the 
veteran, and the medical evidence has not reflected any 
violent tendencies.  Thus, while recognizing the veteran's 
claimed symptomatology of irritability and anger, the record 
does not reflect symptomatology that warrants a disability 
rating in excess of 30 percent. 

Second, it has been noted in the medical record that it might 
be difficult for the veteran to tolerate the stress and 
pressures associated with day to day work activities.  
Difficulty in adapting to stressful circumstances, including 
work or a worklike setting, are also symptoms listed in the 
criteria for a 70 percent disability rating under DC 9411.  
However, on April 2004 VA examination it was noted that the 
veteran was able to maintain full-time employment.  Also, on 
January 2007 VA examination, the VA examiner opined that the 
veteran suffered from PTSD to a mild degree and opined that 
the veteran was capable of performing work, from a mental 
point of view, although it was likely he would continue to 
have clashes with coworkers and colleagues after an 
unspecified amount of time, as he was able to perform work in 
isolation.

Furthermore, the veteran's difficulty tolerating the stress 
and pressures associated with day to day work activities 
noted in the record is consistent with the criteria for a 30 
percent disability rating under DC 9411, which includes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  Conversely, the record does not reflect 
the level of severity of a 70 percent disability rating under 
DC 9411, which includes such severe symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, and neglect of personal appearance and 
hygiene.  The veteran's mental disability does not 
approximate the severity level of these symptoms.

Third, on April 2004 VA examination the veteran reported that 
he heard unidentified sounds that were worrisome about one 
time per week, and the August 2008 SSA ALJ found that the 
veteran suffered from hallucinations and delusions.  However, 
the medical record repeatedly indicates that the veteran's 
mental disability is not productive of psychosis, delusions, 
hallucinations, or suicidal or homicidal thoughts, and the 
record does not reflect disability approximating the severity 
level of this symptomatology.  The Board thus finds that the 
veteran's disability has not been productive of such severe 
symptomatology.

The Board notes the February 2006 VA psychology outpatient 
notes indicating the following symptomatology: severe 
depression and severe sense of hopelessness; that the veteran 
tended to be guarded, moody, and very isolative, perhaps to a 
schizoid level; that under stress he retreated and regressed 
due to being overwhelmed; poor judgment and difficulty 
thinking things out effectively; that he may show delusions 
or feelings of unreality and have difficulty differentiating 
between fantasy and reality; that psychotic behavior was 
possible; and that he had little insight into his behavior 
and motivation.

However, the level of severity of the veteran's 
symptomatology noted in the February 2006 VA psychology 
outpatient notes is inconsistent with the rest of the medical 
evidence of record.  The Board again notes that the veteran 
has repeatedly been noted in the medical record not to be 
psychotic, have delusions, or have abnormal thought content.  
He has also repeatedly been noted to have good judgment and 
insight.

Moreover, the noted severity of the veteran's PTSD on medical 
examinations, including that represented in his GAF scores, 
are not consistent with severe psychiatric symtomatology.  On 
April 2004 VA examination, the veteran was given a GAF score 
of 70 and the examiner noted that the veteran's prognosis was 
good without a good treatment.  On April 2005 VA examination, 
the veteran was given GAF score of 55.  On January 2007 VA 
examination, the VA examiner opined that the veteran suffered 
from PTSD to a mild degree and that he was cognitively 
capable of performing work, and the veteran was given a GAF 
score of 60.

The Board notes that GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.

Thus, the level of disability indicated both in the 
examination findings and by the veteran's assigned GAF scores 
on the above three VA examinations does not reflect 
symptomatology of the severity level indicated in the 
February 2006 VA psychology outpatient notes.  Moreover, such 
GAF scores do not indicate a level of disability in excess of 
that contemplated in the criteria for a 30 percent rating 
under DC 9411.  In this regard, the Board notes that even the 
veteran's lowest GAF score of 55 indicates only moderate 
difficulty in social, occupational, or school functioning 
such as having few friends and conflicting with peers or co-
workers, which is consistent with the criteria of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Also, although a GAF score of 55 
reflects moderate symptoms such as flat affect, 
circumstantial speech, and occasional panic attacks, the 
veteran's disability has never been noted to be productive of 
circumstantial speech, and, to the extent that it has been 
productive of blunted affect or occasional panic attacks, 
such symptomatology is contemplated in the criteria for a 30 
percent disability rating under DC 9411, as explained above.

In short, the medical record indicates that the veteran's 
PTSD has for the appeals period been productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to symptomatology such as depressed 
mood, anxiety, suspiciousness, hypervigilance, panic attacks 
occurring weekly or less often, chronic sleep impairment, 
anger, irritibility, and some mild memory loss.  Such level 
of disability most closely approximates the criteria for a 30 
percent rating under DC 9411.

Thus, the record reflects that the veteran's PTSD does not 
approximate the criteria for a disability rating in excess of 
30 percent, and has not done so at any point during the 
period relevant to the instant claim.  Accordingly, a 
disability rating in excess of 30 percent for PTSD is not 
warranted.  See Hart, 21 Vet. App. 505.

C. IBS

The veteran's IBS is rated under DC 7319 for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Under DC 
7319, mild irritable colon syndrome, with disturbances of 
bowel function with occasional episodes of abdominal 
distress, is rated noncompensably (0 percent) disabling.  
Moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress, is rated 10 
percent disabling.  Severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, is rated 30 percent 
disabling.  38 C.F.R. § 4.114, DC 7319.

On April 2004 VA examination, the veteran reported diarrhea 
associated with strong urgency, some fecal incontinence when 
he got severe diarrhea, occasionally going several days 
without having a bowel movement, having a brief episode of 
constipation, and some abdominal pain, with diarrhea the most 
troubling problem.  Abdominal examination was normal, with no 
tenderness, normal bowel sounds, and no masses.  The veteran 
was diagnosed as having irritable bowel with diarrhea 
predominantly.

On February 2005 Disability Determination Services medical 
examination, the veteran admitted to occasional epigastric 
pain.  He reported that his bowel movements occurred 
approximately twice a day, that he had had difficulty with 
constipation the past, and that there was no blood in his 
stool.  

The veteran was afforded another VA examination in April 
2005.  At the time of examination, the veteran reported 
getting a lot of gas and constipation, and that he was not 
sure what set it off but he had to watch what he ate.  He 
stated that his gas was usually set of by dairy products, 
beans, collared greens, cabbage or liver.  The veteran also 
stated that he mostly had constipation, that he had a bowel 
movement only about once a week, that the bowel problems had 
not affected his weight or body health, that he got abdominal 
pains and gas due to constipation and bloating, and that he 
had no nausea or vomiting, but chronic constipation.  The 
veteran furthermore stated that he was told that he had to 
watch his diet, but that he had had no treatment or 
medications other than dietary changes, and that he had had 
no functional impairment or lost time from work related to 
this condition.  He also stated that he had not had a 
colonoscopy and denied blood in his stool.  On examination, 
the veteran was a well nourished male with normal appearance, 
and abdominal examination was normal.  The veteran was 
diagnosed as having irritable colon syndrome with mostly 
constipation with lactose intolerance. 

October 2006 VA medical treatment notes indicate that the 
veteran was treated for complainants of pain in his stomach.  
The veteran reported pain for two years which had started 
getting worse in the last two to four weeks, which included 
gas, cramps, some diarrhea, and now some constipation.  The 
veteran reported a lot of gas, that he had IBS, and that he 
had had chills, muscle aches, and a fever.  On physical 
examination of the abdomen, the abdomen was soft, diffusely 
tender to palpation, hyperactive bowel sounds times four were 
noted, and no hepatosplenomegaly or abnormal mass was noted.  
The veteran was diagnosed as having abdominal pain.

On January 2007 VA examination, the veteran reported that he 
had been suffering from irritable bowel syndrome for five 
years, that it did not affect general body health or body 
weight, that he suffered from abdominal pain located below 
the stomach, and that this occurred for more than two-thirds 
of the year.  He also stated that with respect to his 
intestinal condition, he had nausea and vomiting, alternating 
diarrhea, constipation, and gas, that these symptoms occurred 
constantly, that he took medication, and that there was no 
functional impairment resulting from this condition.  
Examination of the abdomen revealed that the liver was not 
palpable and that there was no tenderness present.

January 2007 VA treatment notes indicate that the veteran 
complained of abdominal pain that was worsening.  The veteran 
reported gassiness, constipation, and some abdominal pain, 
which was described as sharp in character and which may last 
all day.  It was noted that he sometimes had a bowel movement 
in the middle of the night.  The veteran reported fever and 
chills on rare occasion.  

After reviewing the record, the Board finds that the 
veteran's IBS does not more closely approximate the criteria 
for a 30 percent disability rating under DC 7319 than those 
for a 10 percent disability rating.

The record as a whole demonstrates IBS more closely 
approximating moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress, than severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  The examination reports 
of record indicate that the veteran's IBS has never been 
characterized or diagnosed as being "severe," that it has 
been repeatedly noted that his IBS has not been productive of 
weight loss or impaired bodily health, and that almost every 
abdominal examination has been noted to be normal.  Also, the 
medical evidence does not reflect constant abdominal 
distress; in this regard, the Board notes the veteran's 
reports of "some abdominal pain" on April 2004 examination, 
and "occasional epigastric pain" on February 2005 
Disability Determination Services medical examination.  
Although the examination reports of record reflect varying 
reports of constipation, diarrhea, bloating, and gas, related 
to diet, the Board finds that this reported symptomatology is 
consistent with the criteria of "frequent episodes of bowel 
disturbance with abdominal distress" under DC 7319.

Moreover, the lack of treatment for IBS reflected in the 
record furthermore indicates IBS symptomatology that does not 
approximate severe irritable colon syndrome with more or less 
constant abdominal distress.  In this regard, the Board notes 
the April 2005 VA examination report, which indicates that 
the veteran reported that he had received no treatment or 
medications other than dietary changes.  Furthermore, the 
medical record itself essentially contains no records of 
treatment for IBS aside from the October 2006 and January 
2007 VA treatment notes.  Such lack of treatment indicates a 
disability more closely approximating moderate IBS, with 
frequent episodes of bowel disturbance with abdominal 
distress, than severe IBS with more or less constant 
abdominal distress.

The Board acknowledges the VA medical treatment notes dated 
in October 2006 and January 2007.  The veteran reported on 
both occasions that his IBS and abdominal distress was 
getting worse, and that he had occasional chills, muscle 
aches, and fever.  On physical examination of the abdomen in 
October 2006, the abdomen was diffusely tender to palpation, 
and hyperactive bowel sounds times four were noted; in 
January 2007 the veteran reported gassiness, constipation, 
and some abdominal pain, which was described as sharp in 
character, which may last all day.  Even considering this 
evidence, the record does not reflect severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

The Board also notes the January 2007 VA examination, where 
the veteran reported that he suffered from abdominal pain 
located below the stomach, that this occurred for more than 
two-thirds of the year, that he had nausea and vomiting and 
alternating diarrhea and constipation and gas, that these 
symptoms occurred constantly, and that he took medication.  
However, despite these reports of the veteran, the lack of 
treatment reflected in the record indicates symptomatology 
more closely approximating moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress than severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  In this regard, the Board notes 
that there is no indication of any prescribed medication for 
IBS until the January 2007 VA treatment note, which is dated 
after the January 2007 VA examination, and which indicates a 
recommendation of "consider [use] of Bentyl."

In short, the evidence of record reflects IBS more closely 
approximating moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress, than severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  The record thus 
reflects that the veteran's IBS does not approximate the 
criteria for a disability rating in excess of 10 percent, and 
has not done so at any point during the period relevant to 
the instant claim.  Accordingly, a disability rating in 
excess of 10 percent for IBS is not warranted.  See Hart, 21 
Vet. App. 505.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The reduction of the disability rating for chronic 
lumbosacral strain from 40 percent to 10 percent, effective 
November 1, 2004, was proper, and restoration of the 40 
percent disability rating is denied.

Entitlement to a disability rating in excess of 10 percent 
prior to November 8, 2006 for chronic lumbosacral strain is 
denied.

Entitlement to a disability rating of 20 percent beginning to 
November 8, 2006 for chronic lumbosacral strain is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain is denied.

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent 
for IBS is denied.


REMAND

The Board notes that the medical evidence of record indicates 
that the veteran might be unemployable due to his service-
connected disabilities.  On April 2004 VA examination, the 
veteran reported that he missed about 30 days of work a year.  
On February 2005 Disability Determination Services 
psychological evaluation, it was noted that the veteran may 
have had difficulty sustaining attention to perform routine, 
repetitive tasks in a 8 to 5 job because of his physical 
problems and back problems, irritable bowl syndrome, an 
psychological problems.  On April 2005 VA examination, the 
veteran reported that he worked as a street maintenance 
person, that this work was very physically demanding, and 
that the pain in his back was so bad on a daily basis after 
work that he had to stop working in November 2004.  On 
January 2007 VA examination, the examiner noted that, from a 
mental point of view, the veteran was capable of working, but 
that he may have had complicating medical problems that might 
have affected his capacity to work.  Also, on January 2007 VA 
examination of the back, the veteran reported that when he 
had a flare up of pain he was unable to work; and the 
examiner commented that the veteran had a chronic low back 
strain that he subjectively claimed limited his activities to 
the extent that he was unable to work.

However, there is no VA or non-VA medical opinion of record 
indicating whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities including PTSD, recurrent 
dislocation of the left shoulder with residual rotator cuff 
tendonosis, chronic lumbosacral strain, and IBS.  In this 
context, the veteran has a combined service-connected rating 
of 70 percent; his service-connected PTSD (30%) and IBS (10%) 
are disabilities resulting from his action in combat; and 
thus they are to be considered as one disability rated 40 
percent disabling.  38 C.F.R. § 4.16(a).  Hence, the veteran 
should be afforded such an examination, and his claim for 
entitlement to a TDIU is remanded.

Also, because the veteran's contentions indicate that his 
disabilities at issue (chronic lumbosacral strain, PTSD and 
IBS) interfere with his employability beyond that degree 
contemplated in the assigned evaluations, the Board finds 
that the record raises a question as to whether the regular 
schedular standards are inadequate to evaluate these 
disabilities.  Thus, the extra-schedular aspect of the 
veteran's claims is remanded to the RO and, on remand, the RO 
should consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.  See 61 Fed. Reg. 
66749 (1996), VAOPGCPREC 6-96, slip op. at 15-16.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine whether the veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities, 
including PTSD, recurrent dislocation 
of the left shoulder with residual 
rotator cuff tendonosis, chronic 
lumbosacral strain, and IBS.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
whether the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities including PTSD, 
recurrent dislocation of the left 
shoulder with residual rotator cuff 
tendonosis, chronic lumbosacral strain, 
and IBS.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, including whether the veteran's 
chronic lumbosacral strain, PTSD, or 
IBS warrant referral to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extra-schedular rating, following the 
procedure set forth at 38 C.F.R. 
§ 3.321(b)(1).  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


